Citation Nr: 1601300	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  11-16 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connection disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from June 1945 to July 1946 and November 1950 to March 1952.

This matter comes to the Board of Veterans' Appeals (Board) from January 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This claim was last before the Board in April 2014 at which time the Board found that the issue of entitlement to a TDIU had been raised by the record on a derivative basis as part of the Veteran's increased rating claim for bilateral hearing loss.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  At that time the Board remanded the claim so that proper notice could be provided and the issue could be adjudicated by the RO.  The case is now returned for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-connected disabilities are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the derivative TDIU claim, the Veteran has been provided notice in a May 2014 letter that addressed all notice elements required.  With regard to any notice error in this case regarding timing or content, the appellant bears the burden of demonstrating any prejudice from defective notice.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

A November 2013 VA examination was provided, which addressed the Veteran's occupational impairment in relationship to his hearing loss disability.  A VA examination was not provided in conjunction with the Veteran's derivative TDIU claim, and the Board notes that the evidence of record does not warrant one. See 38 C.F.R. § 3.159(c)(4) (2015).  In the present case, as discussed below, while the issue has been raised by the Veteran in a statement noting TDIU, there is no medical evidence showing that the Veteran has been rendered unemployable as a result of his service-connected disabilities.  As such, VA is not required to provide him with a VA examination in conjunction with his claim.

Finally, as noted above, the Board remanded the claim in April 2014 so that a notice letter could be provided to address the TDIU claim and the issue could be adjudicated by the RO.  The Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the Veteran's TDIU claim has been inferred from his increased rating claim for his service-connected hearing loss disability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), as noted in the introduction.    

The Veteran's current service-connected disabilities are bilateral hearing loss, rated 0 percent disabling from March 17, 2003, and 30 percent disabling from June 15, 2011; and tinnitus, rated 10 percent disabling from August 27, 2002.  

The Veteran's combined disability rating for his service-connected disabilities is 40 percent. See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  Therefore, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).    

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.

In this case, the evidence of record fails to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected hearing loss and tinnitus disabilities.  On a statement received in May 2013 the Veteran noted that he was seeking entitlement to a TDIU.  However, a January 2005 VA treatment record notes that the Veteran was a retired pharmaceutical salesman since 1986.  The treatment record also noted that the Veteran had a work history in farming and as a farm manager and later worked in pharmaceutical sales, selling to veterinarians.  Most recently, a November 2013 VA examination report notes that the Veteran did not work; therefore, the examiner determined that his hearing loss had no effect on his occupational pursuits.  

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disability does not preclude him from securing and following a substantially gainful occupation.  The Veteran has been retired since 1986.  He also is not shown, based on his work history, to be unemployable as a result of his service-connected hearing loss and tinnitus.  In conjunction with other medical problems, such as his lung impairment, and his age of approximately 88 years-old, the Veteran's employability may be further impaired.  However, nonservice-connected disabilities and age are not for consideration in this analysis.  To the extent the hearing loss and tinnitus disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Thus, referral for extraschedular consideration is not appropriate and a TDIU rating is not warranted.  See 38 C.F.R. § 4.16(b).  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. 

§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU, to include on an extraschedular basis, is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


